Case 8:19-cv-00082-JLS-KES Document 85-2 Filed 04/08/20 Page 1 of 2 Page ID #:1455



    1 Christopher J. Hammond (SBN 150024)
    2 chammond@bizlawpro.com
      21540 Prairie Street, Unit A
    3 Chatsworth, CA 91311
    4 Tel: (866)625-2529 Fax: (866)463-9285
      Local Counsel for Defendants
    5
    6                   IN THE UNITED STATES DISTRICT COURT
    7
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
    8
                                                  CASE NO: 8:19-cv-00082-JLS-KES
    9   TP-LINK USA CORPORATION,                          a.
   10                 Plaintiff,                  [PROPOSED] ORDER GRANTING
             v.                                   MOTION OF CAREFUL SHOPPER
   11                                             LLC FOR RECONSIDERATION OF
                                                  ECF 82
   12 ADAM & SORA STARKE,
                         Defendants,              [Filed with: Memorandum of Points and
   13                                             Authorities; Declaration of Mark
            and                                   Schlachet, Esq; Proposed Order]
   14 CAREFUL SHOPPER, LLC, et al.
      Defendant-Counterclaimant-
   15 Third-Party Plaintiff,                      Hearing Date: June 26, 2020

   16                                             Hearing Time: 10:30 a.m.
              v.
   17                                             Courtroom: 10A

   18   TP-LINK NORTH AMERICA INC,
             and                                  Complaint filed: January 15, 2019
   19   AUCTION BROTHERS, INC.
   20   dba AMAZZIA,
              Third-Party Defendants.
   21
   22
              The court, having considered the Motion of Careful Shopper LLC for
   23
   24 Reconsideration of ECF 82 (“Motion”) and the parties’ positions and arguments
   25 related thereto, hereby orders that the Motion is granted and, accordingly, ECF 82 at
   26
      decretal paragraphs IV. 1 and 2 is vacated and Careful Shopper shall have 14 days
   27
   28

                                                                      8:19-cv-00082-JLS-KES
                          PROPOSED ORDER GRANTING MOTION OF CAREFUL SHOPPER
Case 8:19-cv-00082-JLS-KES Document 85-2 Filed 04/08/20 Page 2 of 2 Page ID #:1456



    1 within which to amend its state law counterclaims for tortious interference with
    2
      existing and prospective business relationships and trade libel.
    3
    4 DATE:_______________                   IT IS SO ORDERED.
    5
    6
                                             __________________________________
    7
                                             HONORABLE JOSEPHINE L. STATON
    8                                        UNITED STATES DISTRICT JUDGE
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                                      8:19-cv-00082-JLS-KES
                          PROPOSED ORDER GRANTING MOTION OF CAREFUL SHOPPER
